In lieu of granting leave to appeal, the judgment of the Court of Appeals is reversed in part, and the defendant’s conviction for first-degree criminal sexual conduct is reinstated. MCR 7.302(F)(1). A review of the record discloses sufficient evidence that the defendant’s conduct aided and abetted the codefen-dant’s sexual assaults upon the victim named in count iv of the information. The case is remanded to the Court of Appeals for consideration of issue m in the defendant’s brief in that Court. Jurisdiction is not retained. Court of Appeals No. 112531.
Levin, J.
I would grant or deny leave to appeal but would not peremptorily reverse the judgment of the Court of Appeals.
Reconsideration denied December 20,1991.
Levin, J.
I would grant reconsideration, vacate the order of peremptory reversal dated August 23, 1991, supra, and either grant or deny leave to appeal, but would not peremptorily reverse the judgment of the Court of Appeals.